DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1 and 4 — 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Douglas et al (U.S. Patent No. 9,498,936 B2).
With regard to Claim 1, Douglas et al disclose a film that is a packaging film (column 3,
lines 33 — 41) comprising, in sequential order, an outer, therefore exterior layer that is 49%
LLDPE and 49% LDPE, a first tie layer, a first polyamide layer, a barrier layer, a second
polyamide layer, a second tie layer and an interior layer of sealant (column 15, lines 30 — 50); a
secant modulus of 130,400 psi is disclosed (column 17, lines 32 — 48); the film is preferably oriented (column 10, lines 1 – 2); a thickness of 1.5 to 5.0 mils is also disclosed (column 4, lines 35 — 40). Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. A film having the claimed thickness is not explicitly disclosed. However, because the term ‘preferably’ is used, orientation is not required. Without orientation, the film is non – shrinkable (the oriented multilayer structures have the heat shrinkability of oriented multilayer structures; column 10, lines 12 – 19). A shrinkage value of 0% would therefore be obtained.
With regard to Claims 4 — 6, the barrier layer comprises EVOH (column 15, lines 30 —
50).
With regard to Claim 7, the film is therefore capable of forming, and therefore forms, a
package having the interior layer sealed to itself.

4. 	Claims 2 — 3 and 8 — 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Douglas et al (U.S. Patent No. 9498936 B2) in view of Dobreski et al (U.S. Patent Application
Publication No. 2015/0033669 A1).
Douglas et al disclose a film as discussed above. With regard to Claims 2 — 3, Douglas
et al fail to disclose a second polyamide layer that adheres to the interior layer with a bond
strength of at least 250 g/inch.
Dobreski et al teach a film (paragraph 0027) having a barrier layer that adheres to the seal
layer with a bond strength that is a peel strength of at least 200 grams force (paragraph 0051) and
a barrier layer that is polyamide (paragraph 0040) for the purpose of preventing delamination
(paragraph 0051).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
barrier layer that adheres to the interior layer with a bond strength of at least 200 grams force in
order to prevent delamination as taught by Dobreski et al. Although the disclosed range of bond
strength is not identical to the claimed range, the disclosed range overlaps the claimed range. It
would have been obvious for one of ordinary skill in the art to provide for any amount within the
disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 8, Dobreski et al do not teach a polyamide layer that adheres to the
seal layer with a bond strength greater than a seal strength of the interior layer sealed to itself.
However, in order to further prevent delamination, after the making of a package, it would have
been obvious for one of ordinary skill in the art to provide for a polyamide layer that adheres to
the seal layer with a bond strength greater than a seal strength of the interior layer sealed to itself.
With regard to Claim 9, because a peel strength is taught by Dobreski et al, a sealant
material that is peelable is disclosed.

ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the 35 U.S.C. 112, first paragraph rejection of Claim 1, of record in the previous Action, have been considered and have been found to be persuasive. The rejection is therefore withdrawn.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782